                                                                                                                                                                          10/30/18 4:41PM


 Fill in this information to identify the case:

 Debtor name         Peterson Produce, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ALABAMA

 Case number (if known)           18-03976
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $75,000.00         $75,000.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     delinquent payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,851.22
           Badger Center                                                               Contingent
           P.O. Box 1530                                                               Unliquidated
           Milwaukee, WI 53201                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     repairs and parts
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $45,000.00
           Bama Xpress, LLC.                                                           Contingent
           W 7901 Mallard Street                                                       Unliquidated
           Westfield, WI 53964                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     unsecured loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   28042                                           Best Case Bankruptcy

                Case 18-03976                    Doc 22              Filed 10/30/18 Entered 10/30/18 16:48:43                                            Desc Main
                                                                       Document     Page 1 of 4
                                                                                                                                                               10/30/18 4:41PM


 Debtor       Peterson Produce, Inc.                                                                  Case number (if known)            18-03976
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,000.00
          Citi Card                                                             Contingent
          P.O. Box 6500                                                         Unliquidated
          Sioux Falls, SD 57117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Miscellaneous credit card purchases
          Last 4 digits of account number       5923
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101,497.22
          ComData, Inc.                                                         Contingent
          c/o Ben Louis Zarzaur, Esq.                                           Unliquidated
          Zarzaur & Schwartz, P.C.                                              Disputed
          P.O. Box 11366
          Birmingham, AL 35202                                                             Judgment rendered against plaintiff in the case of
                                                                             Basis for the claim:
                                                                             Peterson Produce, Inc. dba Quality Trucking, Inc.
          Date(s) debt was incurred 11-20-17
                                                                             CV-2018-902033.00. In the Circuit Court of Mobile County, Alabama.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,327.21
          Diesel Machine                                                        Contingent
          9795 Lincoln Street                                                   Unliquidated
          Amherst, WI 54406                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    repair service and truck parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,000.00
          Gary Bula                                                             Contingent
          P.O. Box 9                                                            Unliquidated
          Grand Marsh, WI 53936                                                 Disputed
          Date(s) debt was incurred 2016
                                                                             Basis for the claim:    purchased potatoes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,170.22
          Goodyear                                                              Contingent
          5912 Haase Road                                                       Unliquidated
          De Forest, WI 53532                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    repairs to trucks
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,614.95
          Interstate Battery                                                    Contingent
          14032 90th Avenue                                                     Unliquidated
          Chippewa Falls, WI 54729                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    battery purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,242.98
          Interstate Power                                                      Contingent
          2901 E. 78th Street                                                   Unliquidated
          Minneapolis, MN 55425                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts and repairs to trucks
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

               Case 18-03976                     Doc 22              Filed 10/30/18 Entered 10/30/18 16:48:43                                      Desc Main
                                                                       Document     Page 2 of 4
                                                                                                                                                               10/30/18 4:41PM


 Debtor       Peterson Produce, Inc.                                                                  Case number (if known)            18-03976
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $221,000.00
          Jerome & Monica Locke                                                 Contingent
          185 County Road East                                                  Unliquidated
          Grand Marsh, WI 53936                                                 Disputed
          Date(s) debt was incurred 2016-2017
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,929.10
          Pomps Tire Service, Inc.                                              Contingent
          c/o Financial Control Solutions                                       Unliquidated
          P.O. Box 666                                                          Disputed
          Germantown, WI 53022
                                                                             Basis for the claim:    purchases of tires
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,400.00
          U.S. Bank                                                             Contingent
          1310 Madrid Street                                                    Unliquidated
          Marshall, MN                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    purchase of computer
          Last 4 digits of account number       6832
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207,003.00
          Unifirst Corp.                                                        Contingent
          2400 Industrial Stret                                                 Unliquidated
          Wisconsin Rapids, WI 54495                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    uniforms service and rugs
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $57,956.44
          V&R                                                                   Contingent
          43 E. Brookhaven Road                                                 Unliquidated
          Vincennes, IN 47591                                                   Disputed
          Date(s) debt was incurred 2016
                                                                             Basis for the claim:    purchase of potatoes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,000.00
          Visa - AARP                                                           Contingent
          P.O. Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Miscellaneous credit card purchases
          Last 4 digits of account number       9251
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,000.00
          Visa - Regions                                                        Contingent
          P.O. Box 2224                                                         Unliquidated
          Birmingham, AL 35246                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Miscellaneous credit card purchases
          Last 4 digits of account number       1456
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

               Case 18-03976                     Doc 22              Filed 10/30/18 Entered 10/30/18 16:48:43                                      Desc Main
                                                                       Document     Page 3 of 4
                                                                                                                                                                 10/30/18 4:41PM


 Debtor       Peterson Produce, Inc.                                                                  Case number (if known)            18-03976
              Name

 3.17      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $870.99
           Waste Management                                                     Contingent
           P.O. Box 4648                                                        Unliquidated
           Carol Stream, IL 60197-4648                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    garbage service
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.18      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $519,774.25
           Wells Fargo Bank                                                     Contingent
           c/o Eric L. Pruitt, Esq.                                             Unliquidated
           Baker, Donaldson, Bearman, Caldwell                                  Disputed
           420 20th Street North, Suite 1400
           Birmingham, AL 35203                                              Basis for the claim:    Wells Fargo Bank v. Peterson Produce, Inc., et al.
                                                                             CV-18-00405
           Date(s) debt was incurred 1-22-08
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Jamie A. Wilson
           Assistant United States Attorney                                                           Line     2.1
           Southern District of Alabama
                                                                                                             Not listed. Explain
           63 South Royal Street, Ste 600
           Mobile, AL 36602


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      75,000.00
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,369,637.58

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,444,637.58




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

               Case 18-03976                     Doc 22              Filed 10/30/18 Entered 10/30/18 16:48:43                                      Desc Main
                                                                       Document     Page 4 of 4
